DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2022 has been entered.  Claims 1, 34-37, 40-41, and 43-52 are presently pending. 
 
Response to Arguments
3.	Applicant’s arguments with respect to the prior art rejections have been considered but are moot in view of the new grounds of rejection necessitated by the amendment filed May 24, 2022.   

4.	Applicant’s arguments, see page 6, filed 5/24/22, with respect to the rejection under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claims 34-35 under 35 U.S.C. 112 has been withdrawn. 

Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

6.	Claim(s) 1, 34-37, 40-41, and 43-49 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (Reduction of food borne micro-organisms on beef carcass tissue using acetic acid, sodium bicarbonate, and hydrogen peroxide spray waxes", Kristen Y. Bell et al., Food Microbiology, Vol. 14, No. 5, pp. 439-448, January 1997) (hereafter “Bell”) in view of Morgantini et al. (United States Patent Publication 2010/0316530),  Multi-Clean® (Treating Pathogens: Electrostatic Spraying of Disinfectant Solutions)-see IDS filed 06/26/2020, and Wessolek et al. (EP 2724614).
	Regarding claims 1, 34-37, and 43-48, Bell discloses a method of disinfecting a surface (surface of beef carcass) in need of disinfecting within a volumetric space, the process comprising two-component spraying by first spraying a compound such as hydrogen peroxide for 15 seconds, waiting 90 seconds, and then spraying a second compound such as acetic acid for 15 seconds (see table 1; see page 441, col. 1).    The process results in improved disinfection by combining treatments of ascetic acid and hydrogen peroxide (see Table 1).    Bell discloses spraying individual compositions of hydrogen peroxide and acetic acid onto the surface being treated with a time delay of 90 seconds in between treatment applications.   After the second compound is sprayed for 15 seconds the droplets will have time to distribute for at least 30 seconds.   The process of Bell results in the droplets of the first and second compositions coalescing on the surface thereby forming a reaction layer with the hydrogen peroxide and acetic acid reacting to form a peracid.   
However, Bell does not appear to disclose the reaction layer thickness as presently claimed or the droplet size as presently claimed.  Bell also does not teach electrostatically charged droplets.   
Morgantini et al teach methods of disinfecting by providing a mixture of droplets by spraying via rotary atomizers which droplets generally range from 1 to 5 microns in size (see paragraphs [0001], (0010), [0029], [0033], [0037], [0039], claims 1-10 and entire document).  Small droplets are prevented from combining in an uncontrolled manner by the generation of charged droplets (see paragraph [0029]).  By providing fine droplets of 1-5 microns in size enables the disinfectant to be dispersed to every part of the enclosed surface including surfaces not directly exposed (see paragraph [0032]). The droplets are charged and due to electrical attraction (I.e. electrostatic spraying), positive droplets that are dispersed can be attached to negative droplets already sprayed to create an aggregate of larger droplets that coats the micro-organisms and wets surfaces (see paragraphs [0044], [0042/0047], and claims 1-6).  The first spray of droplets coalesces on a surface contaminated with the microorganisms of the opposite charge and the second pray of droplets coalesces due to the opposite charge interaction with the first droplets as can be seen in the figures 1- 7.  Paragraph [0044] discloses by electrical attraction positive droplets that are dispersed attract previously formed aggregated micelles which have negative charge to create new aggregates that grow further. The deposited droplets can grow to a size of larger than 5 microns to wet surfaces, see claims 3-5. Since the particles start out as small droplets and grow from an initial size of about 5 microns once deposited, they are coalescing on the surface of the substrate being treated, see claim 4.
Morgantini does not disclose uniform thickness of the sprayed layers, however Multi-Clean® teaches what is generally known in the art in that electrostatic spraying helps enable uniform coverage on surfaces that may have otherwise been missed or forgotten.
In view of Morgantini, it would have been obvious, before the effective filing date of the claimed invention, to electrostatically spray the hydrogen peroxide droplets and acetic acid droplets of Bell such that they are electrostatically charged and of opposite charges of positive and negative when used together and deposited in layers that coalesce to at least 5 microns or greater on surfaces to be cleaned.

A person of ordinary skill in the art would have been motivated to do so given Morgantini teaches that the droplets for disinfecting are able to be dispersed and coalesce to greater than 5 microns to wet every part of the treated surface, and that the oppositely charged droplets can interact together to coat micro-organisms on surfaces.  Furthermore, as noted by Multi-Clean® electrostatic sprayers enable uniform coverage on treated areas that might otherwise have been missed during cleaning.
A droplet coalescing size of greater than 5 microns enables the surfaces to be wet with the disinfectant, therefore rendering obvious thicknesses of the deposited composition of at least about 1 or 3 microns up to 20 microns. Additionally, given the modified Bell teaches the same two component application via the same method of spraying oppositely charged particles, they would necessarily result in the same end result of coalescing into layers on surfaces as claimed.
Regarding the fact that the first solution or second solution receives the positive or negative charge, absent evidence of criticality and as suggested by Bell and Morgantini, examiner takes the position that the order of depositing the first and second disinfecting solution (discussed in Bell} and the charge of each disinfecting solution (discussed in Morgantini} is not critical to the disinfecting process, just as long as each solution has an opposite charge to one another, such that they can interact with each other on the surface of the substrate that is contaminated with the microorganisms to coat the microorganism and disinfect.
Additionally, Bell does not expressly teach that the first and/or second aqueous solutions have alcohol relative to the weight of the aqueous composition between about 0.05% and about 70% by weight, or more specifically an alcohol such as ethanol or isopropanol up to 15% by weight.

However, Wessolek et al. teach that alcohols cause structural loosening and disintegration of lipid membranes and spores thus have biocidal action, see abstract and paragraph [0025]. Such solvents are preferably added to disinfectant compositions at from 0.01-30% by weight and include isopropanol or ethanol (see paragraphs [0038]-[0039] at page 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, absent evidence to the contrary to provide ethanol or isopropanol in either of the first or second aqueous solutions of Bell to enhance antimicrobial activity as alcohol carriers also provide antimicrobial properties as suggested by Wessolek. It would have been obvious to adjust the amount of the alcohol within ranges known to be suitable including 0.01-30% as a carrier for disinfectant compositions. There would have been a reasonable expectation of success given both Wessolek and Bell teach aqueous disinfectant compositions.
Regarding claim 40, Bell discloses that the first aqueous composition can be hydrogen peroxide having a concentration of 3.0% (see Table 1; see page 441, col. 1).   
Regarding claim 41, Bell discloses that the second aqueous composition can be an organic acid such as 1.0% acetic acid (see Table 1; see page 441, col. 1).   
Regarding claim 49, both hydrogen peroxide and acetic acid disclosed by Bell have a statndard vapor pressure of at least about 1.0mm Hg at 20°C.

7.	Claims 50-52 are rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Morgantini et al. (United States Patent Publication 2010/0316530), Multi-Clean® (Treating Pathogens: Electrostatic Spraying of Disinfectant Solutions)-see IDS filed 06/26/2020, and Wessolek et al. (EP 2724614), as applied to claim 1 above, and further in view of Olson et al. (US 2012/0301356 A1). 
	Regarding claims 50-51, Modified Bell is set forth above with regards to claim 1, but does not appear to disclose dispersing a third aqueous composition prior to the first aqueous composition in order to increase the relative humidity in the space to at least about 60 percent, up to 95 percent.  
	Olson et al. discloses a decontamination system that uses hydrogen peroxide and acetic acid to effect sterilization of surfaces (para [0015] and [0017]).  Olson et al. further discloses that increasing the relative humidity of the space to a relative humidity level of about 50% to about 90% increases the efficacy of the decontaminating fluid (see para [0025]).   The relative humidity is increased by first introducing the decontaminating fluid to the chamber at a first rate until the humidity level is achieved and then introducing the decontaminating fluid at a second rate to perform decontamination of the items being treated (see para [0025]-[0027]).  
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the process of modified Bell and introduce a third aqueous composition into the space prior to the first aqueous composition in order to increase the relative humidity of the space to at least about 60 percent, up to about 90% as taught by Olson et al. in order to increase efficacy of the acetic acid or hydrogen peroxide droplets.
	  Regarding claim 52, modified Bell set forth above with regards to claim 50, however, the combination does not teach that the third aqueous composition is dispersed as electrostatically charged droplets.  
Morgantini et al teach methods of disinfecting by providing a mixture of droplets by spraying via rotary atomizers which droplets generally range from 1 to 5 microns in size (see paragraphs [0001], (0010), [0029], [0033], [0037], [0039], claims 1-10 and entire document).  Small droplets are prevented from combining in an uncontrolled manner by the generation of charged droplets (see paragraph [0029]).  By providing fine droplets of 1-S microns in size enables the disinfectant to be dispersed to every part of the enclosed surface including surfaces not directly exposed (see paragraph [0032]). The droplets are charged and due to electrical attraction (I.e. electrostatic spraying), positive droplets that are dispersed can be attached to negative droplets already sprayed to create an aggregate of larger droplets that coats the micro-organisms and wets surfaces (see paragraphs [0044], [0042/0047], and claims 1-6).  The first spray of droplets coalesces on a surface contaminated with the microorganisms of the opposite charge and the second pray of droplets coalesces due to the opposite charge interaction with the first droplets as can be seen in the figures 1- 7.  Paragraph [0044] discloses by electrical attraction positive droplets that are dispersed attract previously formed aggregated micelles which have negative charge to create new aggregates that grow further. The deposited droplets can grow to a size of larger than 5 microns to wet surfaces, see claims 3-5. Since the particles start out as small droplets and grow from an initial size of about 5 microns once deposited, they are coalescing on the surface of the substrate being treated, see claim 4.
Therefore, in view of Morgantini, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to electrostatically spray the droplets of the third aqueous composition of modified Bell such that the droplets are electrostatically charged.
A person of ordinary skill in the art would have been motivated to do so given Morgantini teaches that the droplets for disinfecting are able interact together to coat micro-organisms on surfaces when oppositely charged.  

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SEAN E CONLEY/               Primary Examiner, Art Unit 1799